NO. 07-10-0334-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 SEPTEMBER 9, 2010
                           ______________________________

                                    MELODY ANN FEIL,

                                                                  Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

               FROM THE 223rd DISTRICT COURT OF GRAY COUNTY;

                       NO. 6407; HON. LEE WATERS, PRESIDING
                         _______________________________

                                ORDER OF DISMISSAL
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Melody Ann Feil appeals her conviction for forgery by making. The

certification of right to appeal executed by the trial court states that this Ais a plea bargain

case and the defendant has NO right of appeal.” This circumstance was brought to the

attention of appellant and opportunity was granted her to obtain an amended certification

entitling her to appeal. No such certification was received within the time we allotted.
Having received no amended certification, we dismiss the appeal per Texas Rule of

Appellate Procedure 25.2(d).


                                                 Per Curiam

Do not publish.




                                       2